Citation Nr: 1208562	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-43 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred on May 26, 2010, at Capital Regional Medical Center (Capital).

[The issues of entitlement to service connection for posttraumatic stress disorder (PTSD); entitlement to service connection for a low back condition; entitlement to an evaluation in excess of 10 percent for residuals, status postoperative repair of ulnar collateral ligament of the right thumb; entitlement to an evaluation in excess of 10 percent for residuals, status postoperative arthroscopy with meniscectomy of left knee; and entitlement to entitlement to a total disability rating for compensation based on individual unemployability (TDIU) are addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision by the VAMC located in Gainesville, Florida, which denied a claim for reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on May 26, 2010, at Capital.

In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.  

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care on May 26, 2010, at Capital for complaints of a headache following a CT myelogram.

2.  Medical care received on May 26, 2010, was rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  Under the circumstances, VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for treatment for complaints of a headache following a CT myelogram, incurred on May 26, 2010, at Capital have been met.  38 U.S.C.A. §§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the benefit sought on appeal has been granted in full, as discussed below.  As such, the Board finds that any possible error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran is seeking payment or reimbursement for the cost of unauthorized private medical expenses incurred on May 26, 2010, at Capital for complaints of a headache following a CT myelogram.  Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2011).  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54.  The Veteran in Smith argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  The Court, in rejecting that contention, observed that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  In this case, the claims file contains a May 26, 2010, VA medical record, in which it was noted that the Veteran called in and reported that she had had a severe headache since a CT myelogram conducted 2 days prior at a VA facility.  It was noted in this record that the Veteran was advised to go to a local emergency room for evaluation.  However, there is no evidence that the Veteran obtained proper authorization pursuant to 38 C.F.R. § 17.54 for payment of the private medical expenses she incurred on May 26, 2010, at Capital. 

Nevertheless, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2011).  

Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2011).

In addition, a Veteran is required to file a claim within 90 days of the latest of the following: 1) July 19, 2001; 2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004 (2011).  

As an initial matter, the Board notes that the Veteran is currently service connected for tinnitus (10%); residuals, status postoperative repair of the ulnar collateral ligament of the right thumb, claimed as right thumb pain and residual of a right thumb condition (10%); and residuals, status postoperative arthroscopy with meniscectomy of the left knee, claimed as a left knee condition.  The Board notes that the Veteran has also been granted service connection for PTSD and a low back disability in a separate Board decision.  Ratings have yet to be assigned to these newly service-connected disabilities. 

The Veteran essentially asserts that she began experiencing a severe headache following a myelogram conducted at a VA facility on May 24, 2010.  In her September 2010 VA Form 9 Appeal, she asserted that she contacted the Gainesville VAMC on May 26, 2010, and was told that she should go to the emergency room for evaluation.  She asserted that she then went to Capital, where she was given pain medications and intravenous fluids and was sent home. 

A review of the medical evidence of record reflects that the Veteran underwent a thoracolumbar myelogram at a VA facility on May 24, 2010.  In a nursing note from this same day, the Veteran was directed to call the doctor for persistent severe headache, nausea, or vomiting.  In a May 26, 2010, VA medical record, it was noted that the Veteran called in and reported that she had had a severe headache since the myelogram conducted 2 days prior.  It was noted in this record that the Veteran was advised to go to a local emergency room for evaluation.  In a May 26, 2010, private medical record from Capital, it was noted that the Veteran presented with a headache that started 2 days ago.  She also complained of nausea.  Upon examination, the Veteran was diagnosed with post myelogram headache and instructed to rest today and tomorrow and to not do any work. 

With regard to the Veteran's potential entitlement under 38 U.S.C.A. § 1725, primarily at issue in this case are the second and third elements: as the remainder of the criteria appear to have been met.  For example, it is clear that the medical services were provided at a hospital emergency department and the emergency treatment administered was not for an accident or a work-related injury.  The claim before the Board is not for reimbursement for medical care beyond that administered on May 26, 2010, when the Veteran was first admitted into the hospital.  On a June 2010 Health Insurance Claim form, the Veteran indicated that she had no insurance plan coverage other than the care she receives at VA.  Additionally, the Veteran has indicated that she had no other insurance coverage, was financially liable to Capital, and was enrolled in the VA healthcare system and had received medical care in the 24 months preceding the emergency care episode.  As the VAMC has not contested these assertions, and there is no evidence to the contrary, the Board will presume the conditions to have been met, with the exception of the second and third elements, which will be discussed further.  
Specifically, while the medical evidence of record does not clearly indicate that the treatment administered on May 26, 2010, was such that delay in seeking medical attention would have been hazardous to life or health, the Board notes that the provisions of 38 U.S.C.A. § 1725 provide for reimbursement if the treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

In determining whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, the Board will take into consideration that the Veteran was specifically instructed to contact a doctor following the myelogram if she experienced certain symptoms, to include a headache.  The Board will also consider the fact that when she contacted the Gainesville VAMC and asked what she should do, she was directed to go to the nearest emergency room.  In light of the circumstances at the time, the Board finds that a prudent layperson could have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  
	
Additionally, the Board finds that, under these circumstances, it would be unreasonable to expect the Veteran to forgo treatment at a private medical facility that was reportedly of a closer vicinity than the nearest open VA facility.  As the evidence of record reflects that the contacted the VAMC Gainesville first, and stating that she lived 3 hours away from the facility, she was told to go to the nearest emergency room, it is unreasonable to expect that the Veteran would, at that time, go to the nearest open VA facility.

Accordingly, the Board finds that reimbursement for medical treatment received on May 26, 2010, is granted, under the provision of 38 U.S.C.A. § 1725. 

In closing the Board notes that reimbursement for unauthorized medical treatment is also available under 38 U.S.C.A. § 1728(a) (West 2002) and 38 C.F.R. § 17.120 (2011), if such treatment was rendered in an emergency for an adjudicated service-connected disability and VA or other Federal facilities were not feasibly available.  Here, the treatment at issue was for headaches, which began following a myelogram conducted in regard to the Veteran's low back disability.  At the time of the treatment at issue, the Veteran was not service-connected for either a back disability or for any headache disorder.  However, as noted, the Board is awarding service connection for a low back disorder in a separate, concurrent decision.  Such award raises the potential applicability of 38 U.S.C.A. § 1728, rather than 38 U.S.C.A. § 1725, because the headaches were the result of treatment received for a service-connected disability.  Nevertheless, as the remaining criteria of 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 are essentially the same, and as an effective date has not yet been established for the award of service connection for a low back disability, which precludes a determination herein as to whether service connection was in effect for the time period under which the Veteran received treatment at Capital, the Board finds that it is appropriate to limit consideration herein to 38 U.S.C.A. § 1725 and to award the benefit sought on appeal.  Any delay pending the assignment of an effective date for the award of service connection for a low back disability would only needlessly delay the Veteran's receipt of benefits.


ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred on May 26, 2010, at Capital is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


